327 F.2d 665
Robert J. WOJCINSKI, Plaintiff-Appellant,v.Arthur J. FOLEY and Arthur J. Foley, Jr., jointly and severally, Defendants-Appellees.
No. 297.
Docket 28575.
United States Court of Appeals Second Circuit.
Argued January 23, 1964.
Decided January 23, 1964.

Robert J. Lord, Detroit, Mich., for plaintiff-appellant.
Gardner A. Callanen, Jr., Utica, N. Y., for defendants-appellees.
Before FRIENDLY and HAYS, Circuit Judges, and ANDERSON,* District Judge.
PER CURIAM.


1
We affirm in open court on the well-reasoned opinion of Judge Brennan. 226 F.Supp. 157.



Notes:


*
 Sitting by designation